Citation Nr: 1622190	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-47 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, other than the Veteran's service-connected hypertension.  

2.  Entitlement to service connection for a left shoulder disability. 

3.  Entitlement to service connection for a right hand disability. 

4.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel
INTRODUCTION

The Veteran served on active duty from September 1984 to September 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In an August 2015 Board Decision, the Board remanded the issues on the title page.  The case is now again before the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a December 2015 statement, the Veteran noted that he would be willing to appear at a hearing before the Board if it would assist in his case.  In a May 2016 statement from the Veteran's representative, the representative asserted that the Veteran's statement should be construed as a hearing request and again requested that the Veteran be scheduled for a Travel Board hearing.  Therefore, the case must be remanded to the RO to afford the Veteran a Board hearing as he requested.  

Accordingly, the case is REMANDED for the following action:

Confirm whether the Veteran desires a Videoconference hearing or a Travel Board hearing.  Then schedule the Veteran for the appropriate hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




